Citation Nr: 9936209	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-20 398	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Wilmington, Delaware



THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being housebound.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the RO.  



FINDINGS OF FACT

1.  The veteran is not shown to be blind or so nearly blind 
as to have corrected visual acuity of 200 or less in both 
eyes, or contraction of the visual field to 5 degrees or 
less.  

2.  The veteran is not shown to be a patient in a nursing 
home.  

3.  The veteran's innocently acquired disabilities are not 
shown to render him unable to tend to the basic functions of 
self care without regular assistance from another person or 
to protect himself from the hazards and dangers incident to 
his daily environment.  

4.  The veteran is not shown to have a single disability 
ratable as 100 percent disabling or otherwise to be 
housebound.  



CONCLUSION OF LAW

The criteria for special monthly pension benefits based on 
the need for aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.351, 
3.352 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should receive special monthly 
pension benefits because he is totally disabled, primarily 
from disc disease involving the cervical and lumbar portions 
of the spine.  

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

The veteran was granted nonservice-connected pension 
benefits, effective in July 1995.  

The veteran's medical records, in particular recent reports, 
have been carefully reviewed.  The Board notes that the 
veteran is shown to have received treatment for disc disease 
of the cervical and lumbar portions of the spine, headaches, 
dermatitis, polysubstance abuse and depression.  

The veteran was afforded a VA examination in September 1998.  
The veteran complained of neck pain; numbness of the upper 
extremities, right worse than left; low back pain; and 
limited mobility to ambulate resulting in several falls.  He 
stated that he could walk for approximately one block per day 
but not more due to discomfort.  He also stated that he had 
not driven in a car much in the last one and a half years as 
the activity caused back pain.  The examination noted that 
the veteran's motor status was normal for the upper and lower 
extremities.  The veteran walked with a slow gait and could 
not stand for a prolonged time due to discomfort.  The 
diagnoses were those of severe pain in the neck and lower 
extremities, polysubstance abuse, depression, chronic pain 
syndrome and multiple cervical disc herniations.  It also was 
noted in connection with the VA examination that the veteran 
had a limited ability to ambulate, that his ability to 
function was restricted because of the combination of pain 
and low frustration level, that he had weakness of the right 
upper extremity and that his ability to perform activities of 
daily living would be somewhat limited.  

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
served for ninety days or more during a period of war and who 
is permanently and totally disabled due to nonservice- 
connected disabilities not the result of his own willful 
misconduct.  The law further provides for an increased rate 
of pension when an otherwise eligible veteran is in need of 
regular aid and attendance.  38 U.S.C.A. § 1521(d).  

The veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502; 38 
C.F.R. § 3.351(b).  The criteria for establishing the need 
for aid and attendance include consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or if 
the veteran is a patient in a nursing home because of 
incapacity; or if the veteran establishes a factual need for 
aid and attendance.  38 C.F.R. § 3.351(c)(1), (2), (3).  

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the veteran is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).  

Additionally, in order to qualify for special monthly pension 
benefits on account of being housebound, a veteran must meet 
the threshold requirement requiring a single permanent 
disability rated as 100 percent disabling under VA's Schedule 
for Rating Disabilities (Rating Schedule) (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17).  
38 C.F.R. § 3.351(d).  

Because of the VA regulations governing claims for special 
monthly pension benefits based on need for regular aid and 
attendance, it is mandatory to consider the specific factors 
enumerated therein.  Turco v. Brown, 9 Vet. App. 222 (1996).  
Furthermore, entitlement to special monthly pension benefits 
requires that at least one of the enumerated factors be 
present.  Turco, at 224.  Accordingly, the Board's review 
must include a discussion of the provisions of 38 C.F.R. § 
3.351(c) and 38 C.F.R. § 3.352(a).  

Upon careful consideration of the evidence in this case, the 
Board finds that the veteran is not shown to be in need of 
the regular aid and attendance of another person.  The 
veteran has neither contended, nor has he been shown to be 
legally blind.  Further, the veteran is not confined to a 
nursing home because of mental or physical incapacity.  Thus, 
the criteria discussed in 38 C.F.R. § 3.351(c) are not met in 
this case.  

Thus, the veteran's claim turns on whether evidence on file 
establishes that he is actually in need of regular aid and 
attendance as defined by the criteria in 38 C.F.R. § 3.352.  
In this regard, the Board notes that while the comprehensive 
VA examination conducted in September 1998 showed that the 
veteran suffered from some impairment of function related to 
chronic pain syndrome, there was no showing that his 
disabilities rendered him unable to feed, cloth or bathe 
himself or to attend to the wants of nature.  The veteran 
also was not shown to require regular assistance to protect 
himself from the hazards or dangers incident to his daily 
environment.  In short, the evidence in this case does not 
provide a basis for a finding that the veteran's innocently 
acquired nonservice-connected disabilities preclude him from 
taking care of his daily living activities.  Insofar as none 
of the listed criteria of 38 C.F.R. § 3.352(a) is shown, the 
veteran's claim must be denied.  Turco, at 225.  

The veteran also claims entitlement to special monthly 
pension benefits by reason of being housebound.  However, the 
medical evidence in this case does not demonstrate that any 
of the veteran's innocently acquired disabilities is ratable 
as 100 percent disabling.  Additionally, no competent 
evidence has been submitted to show that the veteran is so 
disabled as to be confined to his dwelling or its immediate 
premises.  Thus, no basis has been presented to show that he 
in entitled to housebound benefits.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person or by reason of being housebound, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107.  



ORDER

Special monthly pension benefits based on the need for aid 
and attendance of another person or by reason of being 
housebound are denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 

